This was a suit by appellee against the Houston  Texas Central Railroad Company, the Gulf, Colorado  Santa Fe Railway Company, the Atchison, Topeka  Santa Fe Railway Company, and the St. Louis  San Francisco Railway Company, to recover damages alleged to have been sustained by him, growing out of delay and rough handling of a shipment of cattle from Marble Falls and Burnet, Texas, to Beggs, in the Indian Territory, made on April 6, 1904.
The case was tried before the court without a jury, and resulted in a judgment in favor of the St. Louis  San Francisco Railway Company, and in favor of appellee against the Houston  Texas Central Railroad Company for $24; against the Gulf, Colorado  Santa Fe Railway Company for $738, and against the Atchison, Topeka  Santa Fe Railway Company for $369, which two last companies have prosecuted an appeal to this court, and by their first assignment of error urge that the court erred in admitting in evidence the testimony of several witnesses to the effect that if plaintiff's cattle had been transported with ordinary care, speed and dispatch and within a reasonable time over the defendants' lines of railway to their destination, the market value of said cattle would have been, for steers from $24 to $27 per head, for cows from $15 to $20 per head, and for calves from $5 to $7 per head, because said testimony involves the opinion or conclusion of said witnesses on what is ordinary care and what is reasonable time — mixed questions of law and fact to he determined by the court, and not by said witnesses. And the second assignment of error, in effect, urges that the findings of fact of the court based thereon, were not supported by legal evidence. These assignments raise practically the same questions, and may properly be considered together.
The questions propounded to said witnesses were as follows: "Assuming that the said cattle belonging to plaintiff were in reasonably fair and merchantable condition as to strength and flesh when they were loaded on the train at Marble Falls and Burnet, and that they were an average grade of cattle, and had been taken from pastures in which there was and had been reasonably good grass during the winter of 1903-4 and the spring of 1904, and that they were in reasonably fair condition and uninjured when loaded on the train, please state whether or not you know what would have been the reasonable market value of said cattle when they arrived at Beggs, in the Indian Territory, if they had been transported there with ordinary care, speed and dispatch and within a reasonable time over the lines of *Page 626 
defendant companies," to which questions said witnesses answered as above outlined in appellants' first assignment of error. In this connection there was other evidence in the record from some of these and other witnesses as to the market value of said cattle upon their arrival at Beggs in the condition described by them, and also as to their value when received by appellants for shipment. It will therefore be seen that the witnesses were allowed to state what in their opinion would have been the reasonable value of said cattle at Beggs, Indian Territory, their destination, if they had been transported within a reasonable time and with ordinary care, which would have been, in effect, to permit them to give their opinion as to a mixed question of law and fact, which is not permissible. Witnesses, where qualified by reason of their peculiar skill or knowledge, rendering them experts, as it were, have been allowed to give their opinion, based upon a hypothetical case, and such evidence is frequently necessary for the determination of an issue before the court, but they can not be allowed, as in the present instance, to express their opinion upon a mixed question of law and fact; and the admission of such evidence, under the facts of this case, was error. In an opinion handed down on March 11, 1908, the Supreme Court, in answer to a question certified from this court in the case of Houston  T. C. R. R. Co. v. Roberts, 101 Tex. 418, involving the same question as here presented, held that it was error to admit such testimony, discussing the matter at some length and in detail. (See also Sonnefield v. Mayton,39 S.W. 166; St. Louis  S. F. Ry. Co. v. Nelson, 20 Texas Civ. App. 536[20 Tex. Civ. App. 536]; DeWalt v. H. E.  W. T. R. R. Co., 22 Texas Civ. App. 403[22 Tex. Civ. App. 403]; Ft. Worth 
Denver Ry. Co. v. Thompson, 2 Texas Civ. App. 173[2 Tex. Civ. App. 173]; Pecos  N. T. Ry. Co. v. Evans-Snider-Buel Co., 93 S.W. 1026; id., 100 Tex. 190
[100 Tex. 190]; Houston  T. C. R. R. Co. v. Schulttee, 91 S.W. 806.)
By their sixth assignment of error appellants urge that the court erred in permitting plaintiff's witnesses to testify that his cattle on arrival at their destination were "in bad condition," were "hard lookers," "in very bad shape" and were "in very hard condition," because, they contend, said testimony embodied the opinion or conclusion of the witnesses, was not descriptive of the condition of the cattle, nor the statement of a fact. We are inclined to differ with appellants in this contention, and think said testimony was admissible. The same, in our judgment, was descriptive of the condition of the cattle upon their arrival, and was not an opinion but a statement of fact, as it appeared to the witnesses.
We think that the court erred in permitting the witness Sexton to give his opinion as to what was the usual time required for a shipment of cattle to be transported from Burner to Beggs, based on one shipment, as testified to by him, because, in our judgment one trip would not qualify him to express an opinion thereon, but before allowing said witness to testify he should have been shown to have a general knowledge upon the subject matter under investigation, and an isolated trip would not be sufficient upon which to base such opinion. We therefore sustain appellants' seventh assignment *Page 627 
of error. (Gulf, C.  S. F. Ry. Co. v. Irvine  Woods,73 S.W. 541.)
Relative to the ninth assignment of error, we are inclined to believe that the objection therein presented as to the court's findings of fact should have been sustained, as we fail to find in the record any evidence which would authorize said finding.
By their tenth and eleventh assignments of error appellants urge that the court erred in permitting the plaintiff and his witness Sexton to testify that the plaintiff had orally requested the conductor in charge of the train which transported his cattle into Ft. Worth, to feed and water said cattle at said place, but that said request was not granted and that no facilities for feeding and watering said cattle were afforded him between Lampasas and Purcell, because the contracts under which said cattle were transported over the line of the Gulf, Colorado  Santa Fe Railway Company, stipulated and provided that any demand for a stop to feed and water said cattle, or to furnish facilities for feeding and watering, to be valid or of any effect, should be in writing, and said demand was not shown to be in writing, but was a verbal request. Said contract referred to in said assignments contained the following stipulation, among others: "The company agrees to stop cars at any of its stations for watering and feeding, where it has facilities for so doing, whenever requested to do so in writing by the owner or attendant in charge. . . ." By a subsequent section of said contract it was agreed "that the shipper will take care of, feed and water and attend to said stock while they may be in the stock yards of the company or lots awaiting shipment, and while the same is being loaded, transported, unloaded and reloaded, and to load, unload and reload the same at feeding or transfer or other points," etc. Under the law appellants were required to provide facilities for feeding and watering said stock, and to give opportunity to the shipper to thus feed and water them, when requested. We do not believe that appellants can limit their liability in this respect, by requiring that the request to do so by the shipper should be in writing; and, notwithstanding the fact that this stipulation appears in the contract, we think the same is unreasonable and should not be enforced. We therefore hold that a verbal request on the part of the shipper is sufficient, and that a failure to grant such request when made, damage being shown to have resulted therefrom, is sufficient upon which to predicate a cause of action. Therefore, we overrule these assignments. (Pecos  N. T. Ry. Co. v. Evans-Snider-Buel Co., 15 Texas Ct. Rep., 199; Ft. Worth D.C. Ry. Co. v. Daggett, 87 Tex. 328; Missouri, K.  T. Ry. Co. v. Clark, 79 S.W. 828; Chicago, R.I.  P. Ry. Co. v. Mitchell, 85 S.W. 286; Gulf, C.  S. F. Ry. Co. v. Dunn,78 S.W. 1080.)
By appellants' thirteenth assignment of error it is contended that the court erred in permitting the plaintiff to testify that as the train carrying his shipment of live stock was approaching Purcell, in the Indian Territory, after he had told the conductor of said train that he wanted the cattle fed and watered at Purcell, said conductor agreed and promised to feed and water said cattle, because *Page 628 
any statement by the conductor to the effect that he would feed and water said cattle was wholly immaterial, and could not be binding upon the company, it not being any part of the real or apparent duty or authority of a conductor to feed and water cattle, and because, though he was in charge of the train, it was not shown that he had any authority over the stock pens at Purcell. We think this evidence was admissible because it was, in effect, a notification to the company that the shipper desired to have said cattle watered and fed, and was equivalent to a request therefor; and it being the duty of the company to water and feed, when so requested, we can not see how the mere promise of the conductor to feed and water them, was hurtful to appellants. We therefore overrule this assignment.
It is urged by appellants in their fifteenth assignment of error, that the court erred in the third paragraph of its findings of fact to the effect that the defendant, the Gulf, Colorado  Santa Fe Railway Company, undertook to carry the cattle involved herein to Beggs, Indian Territory, their destination, a point beyond the terminus of said railway company, and on the line of another railway, because it appeared from the uncontroverted evidence that said company undertook to carry said cattle only to the terminus of its own line of road. It is shown by the evidence that Purcell is the terminus of said defendant's line; and it appears also from the evidence that by the contract of shipment said company limited its liability for damages to injuries occurring on its own line. We therefore think that the court erred, as suggested in this assignment, and sustain the same.
Because the judgment of the court below must be reversed so far as it concerns the Gulf, Colorado  Santa Fe Railway Company and the Atchison, Topeka  Santa Fe Railway Company, we refrain from the expression of any opinion upon the questions raised by the remaining assignments of error, as the same are each addressed to supposed errors of the court in rendering judgment on the ground of the insufficiency of the evidence.
There being no appeal prosecuted from this judgment by the Houston  Texas Central Railroad Company, and the same being in favor of the St. Louis  San Francisco Railway Company, the judgment as to both of these companies will be in all things affirmed; but, on account of the errors heretofore indicated, the judgment of the court below against the Gulf, Colorado 
Santa Fe Railway Company and the Atchison, Topeka  Santa Fe Railway Company is reversed and the cause remanded.
Affirmed in part and reversed and remanded in part.